SUMMARY ORDER
Plaintiffs-appellants appeal from the November 5, 2003 order of the United States District Court for the Eastern District of New York (Nicholas G. Garaufis, Judge) dismissing their complaint for lack of subject matter jurisdiction. Shahid and An-sari argue that the district court erred in finding: (1) that they did not have a private right of action under the Legal Services Corporation Act (“LSC Act”), 42 U.S.C. § 2996; and (2) that defendantappellee Brooklyn Legal Services Corporation was not acting under color of state law within the meaning of 42 U.S.C. § 1983. We affirm.
As the district court properly concluded, the LSC Act does not provide a private right of action under which appellants can sue. See, e.g., Reg’l Mgmt. Corp. v. Legal Servs. Corp., 186 F.3d 457, 462-64 (4th Cir.1999). The cases cited by appellants are inapposite, as they deal with disputes between the Legal Services Corporation (“LSC”) and local legal aid organizations it funds. As a result, there was no basis for judicial review of appellants’ claim, and it was properly dismissed for lack of subject matter jurisdiction.
As for appellants’ § 1983 claim, this court has previously held that an attorney receiving public funds to represent a client and performing a lawyer’s “traditional functions” does not act under color of state law. Rodriguez v. Weprin, 116 F.3d 62, 65-66 (2d Cir.1997). A complaint that fails to allege state action fails to state an actionable claim under 42 U.S.C. § 1983. See id. Appellants’ second claim was therefore properly dismissed.
We have carefully reviewed appellants’ remaining contentions and find them to be without merit. For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.